ON REMAND
PIVARNIK, Justice.
On May 1, 1981, this Court was notified by the Clerk of the United States Supreme Court that certiorari had been granted in the above case and that this cause was remanded for “further proceedings not inconsistent with the opinion of this [the United States Supreme] Court.” See Thomas v. Review Board of the Indiana Employment Security Division, et al. (1981) - U.S.-, 101 S.Ct. 1425, 67 L.Ed.2d 641.
We had previously granted transfer, vacated the opinion of the Court of Appeals and affirmed the decision of the Review Board that the claimant voluntarily left work without good cause in connection with *643the work and was not entitled to benefits. Thomas v. Review Board, (1979) Ind., 391 N.E.2d 1127.
The decision of the United States Supreme Court reversed our decision and held that Thomas terminated his employment for religious reasons, and that his termination flowed from the fact that the employment, once acceptable, became religiously objectionable because of changed conditions. The purposes of avoiding widespread unemployment and the consequent burden on the fund resulting if people were permitted to leave jobs for “personal” reasons, and of avoiding a detailed probing by employers into job applicants’ religious beliefs were found not sufficiently compelling to justify the burden placed on Thomas’ religious liberty. It was also held that payment of benefits to Thomas did not violate the Establishment Clause.
It was further ordered by the United States Supreme Court that the petitioner, Eddie C. Thomas, recover from the Review Board of the Indiana Employment Security Division One Hundred Fifty Dollars ($150.00) for his costs expended.
We draw from this opinion that the United States Supreme Court opinion requires this Court to remand this cause with directions that the disqualifying provision of Ind.Code § 22-4-15-1 (Burns Code Ed. 1974) as it applies to Thomas casts an impermissible burden on his First Amendment guarantee to the free exercise of his religion. The cause is remanded and the Board is directed to enter an award of benefits not inconsistent with this opinion and the opinion of the United States Supreme Court. It is further ordered that the Review Board of the Indiana Employment Security Division award One Hundred Fifty Dollars ($150.00) to Eddie C. Thomas for costs expended.
GIYAN, C. J., and DeBRULER, HUNTER and PRENTICE, JJ., concur.